Citation Nr: 1518058	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  07-38 759	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for non-malignant thyroid nodular disease, to include as due to ionizing radiation.  

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee injury with myositis.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected thyroid cancer.  

4.  Entitlement to service connection for benign prostatic hypertrophy (BPH), also claimed as prostate cancer, to include as due to ionizing radiation.  

5.  Entitlement to service connection for joint deterioration, also claimed as osteoporosis, to include as due to ionizing radiation.

6.  Entitlement to service connection for loss of sense of smell, to include as secondary to service-connected thyroid cancer.  

7.  Entitlement to service connection for loss of sense of taste, to include as secondary to service-connected thyroid cancer. 

8.  Entitlement to service connection for dysphagia, to include as secondary to service-connected thyroid cancer.  

9.  Entitlement to an initial, compensable rating for squamous cell carcinoma of the right forearm.  

10.  Entitlement to an increased rating for residuals of a left knee injury with myositis, currently evaluated as 10 percent disabling.  

11.  Entitlement to an increased rating for residuals of thyroid cancer, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active military service from September 1947 to August 1951.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following January 2006, October 2007, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Jackson, Mississippi.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)

The Veteran had requested a Travel Board hearing in a December 2007 VA Form 9 (Appeal to Board of Veterans' Appeal) in which he perfected his appeal for his claim of entitlement to a rating greater than 10 percent for residuals of left knee injury with myositis.  He reiterated that request in February 2009 and September 2011 letters, although he asked for a videoconference hearing in lieu of a Travel Board hearing.  Thereafter, in subsequent October 2012 and December 2012 VA appeals related to the other issues, the Veteran declined a Board hearing.  His then-appointed attorney also declined a Board hearing during a January 2013 Decision Review Officer (DRO) Informal Conference.  

In February 2014, the Veteran revoked the appointment of his representative (the above-referenced attorney) and appointed the California Department of Veterans Affairs as his representative.  In March 2015, the Board sent the Veteran a letter asking him to clarifying whether he desired a Board hearing.  In April 2014, the Board received notice from the Veteran that he wished to be scheduled for a Board videoconference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his/her behalf, expresses a desire to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and his representative of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

